
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



FOURTH AMENDMENT TO CREDIT AGREEMENT


        THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered
into to be effective as of July 31, 2003, between CARREKER CORPORATION, a
Delaware corporation ("Borrower"), each of the banks or other lending
institutions which is a signatory to this Amendment (collectively, "Lenders"),
and JPMORGAN CHASE BANK (formerly known as The Chase Manhattan Bank),
individually as a Lender and Issuing Bank and as Administrative Agent (in such
capacity, together with its successors and assigns, "Administrative Agent"), and
COMERICA BANK as Syndication Agent.


R E C I T A L S


        A.    Borrower, Administrative Agent, Syndication Agent, and Lenders are
parties to the Credit Agreement, dated June 6, 2001 (as renewed, extended,
modified, and amended from time to time, the "Credit Agreement"), providing for
a line of credit and a letter of credit facility to Borrower by the Lenders
therein.

        B.    Borrower has requested an amendment to the Credit Agreement to,
among other things, extend the Maturity Date, reduce the Maximum Commitment to
$30,000,000, reset certain financial covenants, revise the pricing levels, amend
the commitment fee provisions, and pledge the limited liability company interest
of Carretek, LLC, a Delaware limited liability company, to Administrative Agent
under the Security Agreement.

        C.    Borrower, the Administrative Agent, the Syndication Agent, and
Required Lenders now desire to amend the Credit Agreement as requested by
Borrower.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Administrative Agent,
Syndication Agent, and Required Lenders agree as follows:

        1.     TERMS AND REFERENCES. Unless otherwise stated in this document
(a) terms defined in the Credit Agreement have the same meanings when used in
this document and (b) references to "Sections," "Schedules," and "Exhibits" are
to the Credit Agreement's sections, schedules, and exhibits.

        2.     AMENDMENTS. The Credit Agreement is hereby amended as follows:

        (a)   The following definitions in Section 1.01 are entirely amended as
follows

        "Applicable Margin" means: 

        (i)    on any date of determination beginning July 31, 2003, through the
date that a Compliance Certificate is delivered hereunder following the Fiscal
Quarter ending July 31, 2003, 1.75% in the case of ABR Loans, and 3.25% in the
case of Eurodollar Loans; and

        (ii)   on any date of determination occurring on and after the date that
a Compliance Certificate has been delivered hereunder for the Fiscal Quarter
ending July 31, 2003, the percentage per annum set forth in the table below for
ABR Loans and Eurodollar Loans (as the case may be) that corresponds

1

--------------------------------------------------------------------------------




to the Leverage Ratio at such date of determination, as calculated on the
quarterly Compliance Certificate of Borrower most recently delivered pursuant to
Section 6.01(c) hereof:

 
  APPLICABLE MARGIN (PER ANNUM)

--------------------------------------------------------------------------------

  LEVERAGE RATIO


--------------------------------------------------------------------------------

  ABR Loans

--------------------------------------------------------------------------------

  Eurodollar Loans

--------------------------------------------------------------------------------

  Greater than 1.50   2.25 % 3.75 % Greater than 1.00 but less than or equal to
1.50   1.75 % 3.25 % Less than or equal to 1.00   1.25 % 2.75 %

        "Fee Letter" means that certain Fee Letter, dated July 7, 2003, by and
among Borrower, JPMorgan, and the Arranger, as such letter may be amended,
supplemented, restated, or otherwise modified from time to time.

"Maturity Date" means July 31, 2006.

"Maximum Commitment" means $30,000,000.

        (b)   The following definition is added to Section 1.01, to read in its
entirety as follows, and any reference in the Agreement to "Chase" shall
hereafter be a reference to "JPMorgan":

        "JPMorgan" means JPMorgan Chase Bank (formerly known as The Chase
Manhattan Bank), in its individual capacity as Lender, and not as Administrative
Agent.

        (c)   The following definitions in Section 1.01 are deleted in their
entirety:

"Chase"

"Increased Commitment"

"Initial Commitment"

        (d)   The following definitions in Section 1.01 are partially amended as
set forth below:

(i)The last sentence of the definition of "Revolving Commitment" is amended to
read in its entirety as follows:

The maximum aggregate amount of the Lenders' Commitments is $30,000,000.

(ii)Clause (a) of the definition of "Receivables" is supplemented by adding the
following exclusion at the end as follows:

, excluding, however, from the foregoing any amounts which have not been billed
or invoiced by Borrower or any such Subsidiary,

        (e)   Section 2.01 is hereby amended by deleting subsection (b) thereof
in its entirety, and removing the subsection designation from subsection
(a) hereof.

        (f)    Section 2.09(a) is amended in its entirety to read as set forth
below:

        (a)   The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the rate of 0.50%
per annum on the average daily unused amount of the Revolving Commitment of such
Lender during the period from and including July 31, 2003 to but excluding the
Revolving Commitment Termination Date. Accrued commitment fees shall be payable
in arrears on the last day of each March, June, September, and December of each
year and on the Revolving Commitment Termination Date, commencing on the first
such date to occur after the date hereof. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

2

--------------------------------------------------------------------------------

        (g)   Section 2.18(b) is amended by amending the last sentence thereof
to read in its entirety as follows:

A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), (a) Borrower has paid
to Lender the fees required under Section 2.09 hereof, and (b) after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $5,000,000 and (ii) the sum of the total Revolving Credit
Exposures shall not exceed the total Commitments.

        (h)   The last sentence of Section 6.06 is amended to read in its
entirety as follows:

The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, without
limiting the generality of the foregoing, such visits, inspections, examinations
and discussions may occur at least as frequently as annually.

        (h)   Section 6.08 is amended to read in its entirety as follows:

Section 6.08 Use of Proceeds. The proceeds of the Loans will be used for
Permitted Acquisitions, working capital and general corporate purposes of the
Borrower and Subsidiaries in the ordinary course of business. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including without limitation Regulations T, U and X.

        (i)    Section 7.04 is amended by amending subsection (e) thereof to
read in its entirety as follows:

        (e)   Permitted Acquisitions, provided that the aggregate amount of
consideration paid in whatever form (cash, securities, or other property) for
all such Permitted Acquisitions does not exceed in the aggregate $10,000,000
during the term of this Agreement;

        (j)    Section 7.09 is amended to read in its entirety as follows:

SECTION 7.09 Financial Covenants.

        (a)   Borrower will not permit the Interest Coverage Ratio to be less
than (i) 2.00 to 1.00 for the Rolling Period ending July 31, 2003, and (ii) 3.00
to 1.00 for each Rolling Period thereafter.

        (b)   The Borrower will not permit the Leverage Ratio to be greater than
2.00 to 1.00 for any Rolling Period:

        (c)   The Borrower will not permit the ratio of (i) the sum of 80% of
Receivables of Borrower and its consolidated Subsidiaries plus cash of Borrower
and its consolidated Subsidiaries plus short term investments of Borrower and
its consolidated Subsidiaries, on a consolidated basis, divided by (ii) Funded
Debt of Borrower and its consolidated Subsidiaries on a consolidated basis, to
be less than 1.30 at any time.

        (k)   A new Schedule 2.01 is added in the form of the attached
Schedule 2.01.

3.     AMENDMENT OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS; COVENANTS.

        (a)   All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement as modified and amended by
this Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

3

--------------------------------------------------------------------------------

        (b)   Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.

        (c)   In accordance with Section 6.06 of the Credit Agreement and in
response to a request by Administrative Agent, Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to conduct the visits, inspections,
examinations and discussions provided in such section, and that such the visits,
inspections, examinations and discussions may commence at any time within ninety
(90) days of the date of this Amendment.

        (d)   Within thirty (30) days following the date of this Amendment,
Borrower shall furnish Administrative Agent with a good standing certificate
from the State of Georgia.

        4.     CONDITIONS PRECEDENT. Notwithstanding any contrary provision
herein, the amendments described in Paragraph 2 above are not effective unless
and until:

        (a)   the representations and warranties in this Amendment, the Credit
Agreement, and all other Loan Documents are true and correct in all material
respects, and no Default shall have occurred and be continuing;

        (b)   Administrative Agent shall have received counterparts of this
Amendment executed by Borrower and all Lenders on the signature page or pages of
this document;

        (c)   Administrative Agent shall have received from the Borrower a Note
payable to the order of each Lender requesting same in accordance with
Section 2.07(e), each in the amount of such Lender's Commitment, signed on
behalf of the Borrower;

        (d)   Administrative Agent shall have received a Consent of Guarantor,
in the form attached to this Amendment, executed by Carreker Check Solutions
LLC;

        (e)   Administrative Agent shall have received a First Amendment to
Security Agreement, in substantially the form of Exhibit A attached hereto,
signed by Borrower;

        (f)    Administrative Agent shall have received a Collateral Assignment
of Limited Liability company Interest in Carretek, LLC, in substantially the
form of Exhibit B attached hereto, signed by Borrower.

        (g)   Administrative Agent shall have received Uniform Commercial Code
financing statements and other security and Collateral Documents as are listed
on Schedule 5.01(e) attached hereto;

        (h)   The Administrative Agent shall have received a favorable written
opinion (addressed to each of Administrative Agent and the Lenders, and dated
the Effective Date) of Locke Liddell & Sapp LLP, counsel for the Borrower and
the Subsidiaries, other than Non-Operating Subsidiaries, in substantially the
form of Exhibit "F-1" to the Agreement, with appropriate completions, in form
and substance satisfactory to the Administrative Agent, and covering the matters
set forth therein and such other matters relating to the Borrower, the
Subsidiaries, other than Non-Operating Subsidiaries, this Agreement, the other
Loan Documents or the Transactions as the Administrative Agent or Required
Lenders shall reasonably request;

        (i)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
its Subsidiaries, other than Non-Operating Subsidiaries, the authorization of
the Transactions, and any other legal matters relating to the Borrower, its
Subsidiaries, other than Non-Operating Subsidiaries, this Agreement, the other
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel;

4

--------------------------------------------------------------------------------




        (j)    The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by an Authorized Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.02;

        (k)   The Administrative Agent, the Arranger and the Lenders shall have
received all fees and amounts due and payable pursuant to: (i) the Commitment
Letter dated on or about July 7, 2003, executed among Administrative Agent,
JPMorgan Securities Inc. and Borrower; (ii) the Fee Letter, (iii) this
Agreement; or (iv) any other Loan Document on or prior to the Effective Date,
including, to the extent invoiced, reasonable fees and expenses of
Administrative Agent's counsel, and reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document;

        (l)    The Administrative Agent and its counsel shall have received
reports of uniform commercial code and other searches regarding financing
statements and lien filings of record in appropriate jurisdictions with respect
to the assets or property of Borrower and its Subsidiaries, as well as all other
information, approvals, documents or instruments as the Administrative Agent or
its counsel may reasonably request;

        (m)  Administrative Agent and its counsel shall have received such legal
opinions or other assurances from local counsel as they deem necessary to
confirm the continuing validity and enforceability of the security interest and
pledge of shares of Foreign Subsidiaries and the existence and good standing of
the Foreign Subsidiaries in Canada, Australia, and England; and

        (n)   All documents executed or submitted pursuant to this Section 4 by
and on behalf of the Borrower or any of its Subsidiaries shall be in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

        5.     RATIFICATIONS. Borrower (a) ratifies and confirms all provisions
of the Loan Documents as amended by this Amendment, (b) ratifies and confirms
that all guaranties, assurances, and liens granted, conveyed, or assigned to the
Administrative Agent for the benefit of the Lenders under the Loan Documents are
not released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure full payment and performance of the
present and future Obligation, and (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents and certificates as Administrative Agent may reasonably request in
order to create, perfect, preserve, and protect those guaranties, assurances,
and liens.

        6.     REPRESENTATIONS. Borrower represents and warrants to the
Administrative Agent and Lenders that as of the date of this Amendment: (a) this
Amendment has been duly authorized, executed, and delivered by Borrower; (b) no
action of, or filing with, any Governmental Authority is required to authorize,
or is otherwise required in connection with, the execution, delivery, and
performance by Borrower of this Amendment; (c) the Loan Documents, as amended by
this Amendment, are valid and binding upon Borrower and are enforceable against
Borrower in accordance with their respective terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization, or
other similar laws affecting creditors' rights generally, and general principles
of equity; (d) the execution, delivery, and performance by Borrower of this
Amendment do not require the consent of any other Person and do not and will not
constitute a violation of its certificate of incorporation, bylaws, or order of
any Governmental Authority, or material agreements to which Borrower is a party
or by which Borrower is bound; (e) all representations and warranties in the
Loan Documents are true and correct in all material respects on and as of the
date of this Amendment, except to the extent that (i) any of them speak to a
different specific date, or (ii) the facts on which any of them were based have
been changed by transactions contemplated or permitted by the Credit Agreement;
and (f) both before and after giving effect to this Amendment, no Default
exists.

5

--------------------------------------------------------------------------------




        7.     MISCELLANEOUS. Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment shall be construed, and
its performance enforced, under Texas law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.

        8.     ENTIRETIES. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED BY THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
ABOUT THE SUBJECT MATTER OF THE CREDIT AGREEMENT AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

--------------------------------------------------------------------------------


Signature Page to Fourth Amendment to Credit Agreement,
Dated as of July 31, 2003
amending Credit Agreement, dated June 6, 2001,
by and among Carreker Corporation, as Borrower,
J.P. Morgan Chase Bank, as Administrative Agent,
and the Lenders named on Schedule 2.01 thereto



 
 
CARREKER CORPORATION
 
 
By:
/s/  JOHN D. CARREKER, JR.      

--------------------------------------------------------------------------------

John D. Carreker, Jr.
Chief Executive Officer
 
 
JPMORGAN CHASE BANK, individually as a Lender and Issuing Bank and as
Administrative Agent
 
 
By:
/s/  CHAD SMITH      

--------------------------------------------------------------------------------

Chad Smith
Vice President


--------------------------------------------------------------------------------


Signature Page to Fourth Amendment to Credit Agreement,
Dated as of July 31, 2003
amending Credit Agreement, dated June 6, 2001,
by and among Carreker Corporation, as Borrower,
J.P. Morgan Chase Bank, as Administrative Agent,
and the Lenders named on Schedule 2.01 thereto



 
 
COMPASS BANK.
 
 
By:
/s/  R. BRUCE FREY      

--------------------------------------------------------------------------------

Name: R. Bruce Frey
Title: Vice President
 
 
COMERICA BANK
 
 
By:
/s/  DAVID WHITING      

--------------------------------------------------------------------------------

Name: David Whiting
Title: Vice President


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



FOURTH AMENDMENT TO CREDIT AGREEMENT
R E C I T A L S
Signature Page to Fourth Amendment to Credit Agreement, Dated as of July 31,
2003 amending Credit Agreement, dated June 6, 2001, by and among Carreker
Corporation, as Borrower, J.P. Morgan Chase Bank, as Administrative Agent, and
the Lenders named on Schedule 2.01 thereto
Signature Page to Fourth Amendment to Credit Agreement, Dated as of July 31,
2003 amending Credit Agreement, dated June 6, 2001, by and among Carreker
Corporation, as Borrower, J.P. Morgan Chase Bank, as Administrative Agent, and
the Lenders named on Schedule 2.01 thereto
